            Case 5:21-cv-00126-JLS Document 28 Filed 03/08/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ERCOLE A. MIRACHI,                                :
                                                  :
               Plaintiff,                         :
                                                  :     CIVIL ACTION
       v.                                         :
                                                  :     No. 21-126
KATHY BOOCKVAR, et al,                            :
                                                  :
               Defendants.                        :



                                              ORDER

       AND NOW, this 8th         day of March, 2021, it appearing Plaintiff has filed his Final

Amended Complaint as directed by Order of this Court, it is hereby ORDERED as follows:

       1.      The Clerk of Court shall issue summonses.

       2.      All original pleadings and other papers submitted for consideration to the Court in

this case are to be filed with the Clerk of Court. Copies of papers filed in this Court are to be

served upon counsel for all other parties (or directly on any party acting pro se). Service may be

made by mail. Proof that service has been made is provided by a certificate of service. The

certificate of service should be filed in the case along with the original papers and should show

the day and manner of service.

       3.      Any request for court action shall be set forth in a motion, properly filed and

served. The parties shall file all motions, including proof of service upon opposing parties, with

the Clerk of Court. The Federal Rules of Civil Procedure and Local Rules are to be followed.

Plaintiff is specifically directed to comply with Local Civil Rule 7.1 and serve and file a proper

response to all motions within fourteen (14) days. Failure to do so may result in dismissal.
            Case 5:21-cv-00126-JLS Document 28 Filed 03/08/21 Page 2 of 2




       4.      No direct communication is to take place with the Judge regarding this case. All

relevant information and papers are to be directed to the Clerk of Court.



                                                 BY THE COURT:


                                                 /s/ Jeffrey L. Schmehl
                                                 Jeffrey L. Schmehl, J.
